Citation Nr: 9903732	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-28 843	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of left 
tibia fracture.  



REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1942 to October 1943.

2.  On February 1, 1999, the Board of Veterans Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, in Nashville, Tennessee, that the 
veteran died on November [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection for the residuals of a left 
tibia fracture was appealed to the Board.  Unfortunately, the 
veteran died during the pendency of the appeal.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A § 
7104(a); Rule of Practice 1302, 62 Fed. Reg. 55169 (1997) (to 
be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.




